NO. 12-14-00335-CR

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DONNIE DALE CARR,                                §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Donnie Dale Carr appeals his conviction for manufacture or delivery of four or more but
less than two hundred grams of methamphetamine, for which he was sentenced to imprisonment
for life. In one issue, Appellant argues that the trial court erred by constructively denying his
right to self-representation. We affirm.


                                           BACKGROUND
       Appellant was charged by indictment with manufacture or delivery of four or more but
less than two hundred grams of methamphetamine. He pleaded “not guilty” and the matter
proceeded to a jury trial.
       The evidence at trial showed that a Tyler police officer found Appellant and another
individual standing near a picnic table in a heavily wooded area near Bellwood Lake. The
officer observed syringes on the table, some with liquid in them. The officer called for backup,
and both suspects were arrested for possession of methamphetamine.
       A wrecker arrived to tow the two vehicles located at the scene. Because the trail was too
small for the wrecker to travel, the wrecker driver got into Appellant’s vehicle to drive it out of
the woods. When he closed the door, a black pouch containing what was later found to be 8.46
grams of methamphetamine, packaged in several small baggies, fell into his lap. The driver
alerted the police and turned the drugs over to them.
         Ultimately, the jury found Appellant “guilty” of manufacture or delivery of a controlled
substance and assessed his punishment at imprisonment for life. This appeal followed.


                                      SELF-REPRESENTATION
         In his sole issue, Appellant argues that the trial court constructively denied him his right
to self-representation by denying him his constitutional right to access a law library.
Standard of Review and Applicable Law
         We review the denial of a defendant’s request for self-representation for an abuse of
discretion. Alford v. State, 367 S.W.3d 855, 861 (Tex. App.–Houston [14th Dist.] 2012, pet.
ref’d). We view the evidence in the light most favorable to the trial court’s ruling, and we imply
any findings of fact supported by the record and necessary to affirm the ruling when the trial
court did not make explicit findings. Id.
         The Sixth and Fourteenth Amendments to the United States Constitution guarantee that a
criminal defendant may dispense with counsel and make his own defense at trial. Moore v.
State, 999 S.W.2d 385, 396 (Tex. Crim. App. 1999) (citing Faretta v. California, 422 U.S. 806,
818-20, 95 S. Ct. 2525, 2533, 45 L. Ed. 2d 562 (1975)). To be constitutionally effective, such a
decision must be made (1) competently, (2) knowingly and intelligently, and (3) voluntarily.
Moore, 999 S.W.2d at 396 (citing Godinez v. Moran, 509 U.S. 389, 400-01, 113 S. Ct. 2680,
2687, 125 L. Ed. 2d 321 (1993)); Faretta, 422 U.S. at 834-36, 95 S. Ct. at 2541). In order to
competently and intelligently choose self-representation, the defendant should be admonished
about the dangers and disadvantages of representing himself.           Blankenship v. State, 673
S.W.2d 578, 583 (Tex. Crim. App. 1984) (citing Faretta, 422 U.S. at 835, 95 S. Ct. at 2541).
Thereafter, if the defendant maintains his desire to proceed pro se, he should be allowed to do so
as long as the assertion of his right to self-representation is unconditional and not asserted to
disrupt or delay the proceedings. Ex parte Winton, 837 S.W.2d 134, 135 (Tex. Crim. App.
1992).
         The right to self-representation does not attach until it has been clearly and
unequivocably asserted. Funderburg v. State, 717 S.W.2d 637, 642 (Tex. Crim. App. 1986)
(citing Faretta, 422 U.S. at 835, 95 S. Ct. at 2541; Brown v. Wainwright, 665 F.2d 607, 610 (5th



                                                  2
Cir. 1982)). Once a defendant has asserted the right to self-representation, he may also waive
that right. Funderburg, 717 S.W.2d at 642 (citing McKaskle v. Wiggins, 465 U.S. 168, 177 S.
Ct. 944, L. Ed. 2d 122 (1984); Brown, 665 F.2d at 611). Such a waiver may be found if it
reasonably appears to the court that the defendant has abandoned his initial request to represent
himself. Funderburg, 717 S.W.2d at 642 (citing Brown, 665 F.2d at 611). However, when a
trial court denies a defendant’s request to represent himself, the defendant does not waive the
right to self-representation by mere acquiescence to the trial court’s denial of it. Funderburg,
717 S.W.2d at 642 (citing Brown, 665 F.2d at 612).
Analysis
       After Appellant was charged, he claimed indigence, and the trial court appointed an
attorney to represent him. Early in the pretrial proceedings, Appellant expressed his displeasure
with his appointed counsel and his desire to “fire” him. After hearing Appellant’s complaints,
the trial court refused to replace his appointed counsel with new counsel, and informed Appellant
of his right to waive counsel and represent himself. The trial court also informed Appellant of all
the dangers and disadvantages of doing so. Thereafter, the trial court asked Appellant if he
wanted to represent himself, and Appellant did not state that he did.
       On the day before trial, Appellant again requested new appointed counsel.             In the
alternative, he requested to defend himself. In the latter case, he requested a continuance and
access to a law library. The trial court informed Appellant that the right to self-representation
does not guarantee better access to legal resources, and that the trial court could not force the
sheriff’s office to give him better access. Appellant refused to sign the waiver of counsel under
those conditions.
       On the day of trial, Appellant informed the trial court that he wanted to represent himself
and was willing to sign the waiver of counsel. He did so, and the trial court approved his self-
representation. The trial court removed his counsel and made him standby counsel. After a short
break in the proceedings and before the jury panel arrived, Appellant informed the trial court that
he wanted his appointed counsel reinstated. Appointed counsel then represented Appellant
throughout the trial.
       On appeal, Appellant argues that although the trial court was willing to let him represent
himself at trial, his right to self-representation was constructively denied because the trial court
did not ensure him access to a law library to prepare his defense. In support of his contention



                                                 3
that he had a right to law library access, he cites Bounds v. Smith, 430 U.S. 817, 828, 97 S. Ct.
1491, 1498, 52 L. Ed. 2d 72 (1977). In Bounds, the United States Supreme Court held that “the
fundamental constitutional right of access to the courts requires prison authorities to assist
inmates in the preparation and filing of meaningful legal papers by providing prisoners with
adequate law libraries or adequate assistance from persons trained in the law.” However, an
attorney was appointed to represent Appellant, and even after Appellant’s request to represent
himself was granted, this attorney was instructed to continue as standby counsel.          Thus,
Appellant was provided adequate assistance from persons skilled in the law. See Bright v. State,
585 S.W.2d 739, 744 (Tex. Crim. App. 1979). We conclude that the trial court did not deny
Appellant’s right to self-representation, constructively or otherwise. Accordingly, we overrule
Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.


                                                                 JAMES T. WORTHEN
                                                                    Chief Justice

Opinion delivered June 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 30, 2015


                                         NO. 12-14-00335-CR


                                       DONNIE DALE CARR,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0863-14)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.